DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Strelec et al (US 2014/0039844; hereinafter “Strelec”) in view of Hitchin et al (“Daily energy consumption signatures and control charts for air-conditioned buildings”; hereinafter “Hitchin”).
Regarding claim 1: Strelec teaches a computer implemented system for detecting one or more fault conditions in at least one HVAC unit in a plurality of HVAC units, (Abstract; ¶35) the system comprising a processor operative to: 
at least a first sensor configured to acquire first energy consumption data pertaining to the operation of the at least one HVAC unit (sensor as part of element 248 in Fig. 2; ¶25, 40); at least a second sensor configured to acquire second energy consumption data pertaining to the operation of one or more similarly situated HVAC units (sensor as part of element 252 in Fig. 2; ¶25, 40).
receive the first energy consumption data from the at least first sensor and the second energy consumption data from the at least second sensor (¶24-25, 40); 
determine, from the first energy consumption data, a first average energy consumption value corresponding to each of a plurality of time segments over particular predetermined time periods of the operation of the at least one HVAC unit (¶30); determine, from the second energy consumption data, second average energy consumption values of the similarly situated HVAC units corresponding to each of the plurality of time segments over the predetermined time periods (¶30).

Strelec teaches the elements above but does not explicitly teach:
determine first arithmetic ratios of the determined first average energy consumption values relative to a known or estimated first maximum average energy consumption value for the at least one HVAC unit to obtain first normalized load values corresponding to the each of the plurality of time segments in the predetermined time periods; determine first maximum normalized load values among the normalized load 
Hitchin teaches:
determine first arithmetic ratios of the determined first average energy consumption values relative to a known or estimated maximum average energy consumption value for the at least one HVAC unit to obtain first normalized load values corresponding to the each of the plurality of time segments in the predetermined time periods (page 104, section 3.1.1); determine first maximum normalized load values among the normalized load values within each of the predetermined time periods (page 104, section 3.1.1-2 and 4.1.2); determine second arithmetic ratios of the determined second average energy consumption values relative to known or estimated second maximum average energy consumption values for the similarly situated HVAC units to obtain second normalized load values corresponding to each of the plurality of time segments in the predetermined time periods (for a 2nd unit; page 104, section 3.1.1), determine second maximum normalized load values among the second nd unit; page 104, section 3.1.1-2 and 4.1.2); and compare the first maximum normalized load values to the second maximum normalized load values (page 104, section 3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hitchin with the invention of Strelec in order to monitor increases in the consumption of energy in the system.
Furthermore, with regards to the limitation:
when the comparison of the first and the second maximum normalized load values meets one or more fault thresholds, automatically report the fault conditions in the at least one HVAC unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hitchin with the invention of Strelec to set a threshold for the comparison of values and report those conditions based on the comparison. The motivation being to ensure the HVAC units are working within standards.

Strelec in view of Hitchin teaches:
Regarding claim 2: wherein the particular predetermined time periods are approximately 24 hours (page 104, section 4.1.2).
Regarding claim 3: wherein the each of the plurality of time segments are approximately in a range between 10 and 60 minutes (page 104, section 3.1.2).


Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Hitchin reference may not speak specifically to applying the teachings to the creation of HVAC models, but is teaching the mathematical analysis being done with the HVAC data. The Applicant also argues that the Strelec reference does not teach “determine, from the first energy consumption data, a first average energy consumption value…” and “determine, from the second energy consumption data, a second average energy consumption value…” The Examiner respectfully disagrees as in paragraph 30, it is cited as showing for example, that the aggregated variables can include mean and/or maximum values, which would suggest that taking .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857   

/REGIS J BETSCH/Primary Examiner, Art Unit 2857